DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-2, 7-8 and 14 (Currently Amended)
Claims 4, 10, 13, 15 and 19-20 (Previously Presented)
Claims 16 (Original)
Claims 21-24 (New)
Claims 3, 5-6, 9, 11-12 and 17-18 (Canceled)
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment (claims 7 and 14 amendments to correct typing error; claims 21 and 22 amendments to correct antecedent basis issue) was given by Attorney, Daren Smith, 713-651-5151, on 03/07/2022.
Claim 7 has been amended as follows:
; -- 
Claim 7, lines 15-17, the recitation “adjusting the total power limit of the power adaptor to a first the second power limit higher than a second the rated power limit” has been replaced with -- adjusting the total power limit of the power adaptor to the second power limit higher than  the rated power limit –
Claim 14 has been amended as follows:
Claim 14, lines 12-13, the recitation “a rated temperature” has been replaced with -- a rated temperature; -- 
Claim 14, lines 21-22, the recitation “adjusting the total power limit of the power adaptor to a first the second power limit higher than the rated power limit” has been replaced with -- adjusting the total power limit of the power adaptor to second power limit higher than the rated power limit --
Claim 21 has been amended as follows:
Claim 21, line 7, the recitation “a new power adaptor source capability” has been replaced with -- the new power adaptor source capability --
Claim 22 has been amended as follows:
Claim 22, line 4, the recitation “the pulse width modulation (PWM) frequency” has been replaced with -- a pulse width modulation (PWM) frequency --

Allowable Subject Matter
Claims 1-2, 4, 7-8, 10, 13-16 and 19-24 are allowed.
Regarding claim 1, prior arts do not suggest or teach, among other claimed allowable features, “operating a transformer of a power adaptor for an information handling system, the power adaptor having a total power limit of a rated power limit for the poweradaptor corresponding to a saturation magnetic flux of the transformer at a rated temperature; determining a temperature of the transformer; determining whether the temperature is above a predetermined second temperature, wherein at the second temperature the saturation magnetic flux of the transformer provides headroom for operating the transformer at a total power limit of a second power limit; and when the temperature is below the second temperature: adjusting the total power limit of the power adaptor to the second power limit higher than the rated power limit; and notifying the information handling system of a new power adaptor source capability related to the second power limit.”, in combination with all other elements recited in claim 1.
Claims 2, 4 and 21-24 are also allowed as they further limit allowed claim 1.
Regarding claim 7, prior arts do not suggest or teach, among other claimed allowable features, “operating a transformer of a power adaptor for an information handling system, the power adaptor having a total power limit of a rated power limit for the power adaptor corresponding to a saturation magnetic flux of the transformer at a rated temperature; determining a temperature of the transformer; determining whether the temperature is above a predetermined second temperature, wherein at the second temperature the saturation magnetic flux of the transformer provides headroom for operating the transformer at a total power limit of a second power limit; and when the temperature is below the second temperature: adjusting the total power limit of the power adaptor to second power limit higher than the rated power limit corresponding to the total power limit when the temperature is above the predetermined threshold; and notifying the information handling system of a new power adaptor source capability related to the second power limit.”, in combination with all other elements recited in claim 7.
Claims 8, 10 and 13 are also allowed as they further limit allowed claim 7.
Regarding claim 14, prior arts do not suggest or teach, among other claimed allowable features, “operating the transformer with a total power limit of a rated power limit corresponding to a saturation magnetic flux of the transformer at a rated temperature; determining, based on the temperature detector, a temperature of the transformer; determining whether the temperature is above a second temperature, wherein at the second temperature the saturation magnetic flux of the transformer provides headroom for operating the transformer at a total power limit of a second power limit; and when the temperature is below the second temperature: adjusting the total power limit of the power adaptor to ”, in combination with all other elements recited in claim 14.
Claims 15-16 and 19-20 are also allowed as they further limit allowed claim 14.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571)270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/DUNG V BUI/Examiner, Art Unit 2859

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        March 9, 2022